Citation Nr: 1644451	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO. 13-20 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for coronary artery disease, status post cardiac artery angioplasty, and cardiac arrhythmia (a cardiac disability), claimed as secondary to service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a central nervous system disability, diagnosed as white matter disease (a CNS disability), claimed as secondary to a cardiac disability. 

3. Entitlement to an increased rating in excess of 20 percent disabling from July 31, 2012, forward, for bilateral hearing loss. 

4. Entitlement to an increased rating in excess of 10 percent disabling for bilateral tinnitus. 

5. Entitlement to service connection for hypertension, claimed as secondary to service-connected PTSD. 

6. Entitlement to an increased rating in excess of 70 percent disabling from May 18, 2010, forward, for PTSD. 

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, September 2013, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues are correct as listed on the title page. In this regard, the Veteran contends that the increased rating claim for PTSD should encompass the entire rating period from the date of his original claim of service connection. See July 2013 Statement. Following the February 2009 rating decision that granted service connection for PTSD and assigned an initial disability rating of 30 percent, the Veteran filed a timely Notice of Disagreement. However, the record does not contain a timely VA Form 9 perfecting the appeal following the September 2009 Statement of the Case. In July 2010, the Veteran submitted a copy of a VA Form 9 that he contends was timely submitted following the September 2009 Statement of the Case. In a September 2010 administrative decision, however, the RO determined that the Veteran did not submit a timely VA Form 9. The Veteran did not initiate an appeal within one year of this decision. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future review of this case should consider the electronic record. 

The issues of entitlement to service connection for hypertension, entitlement to an increased rating for PTSD, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has current cardiac and CNS disabilities. 

2. The Veteran's cardiac disability is not proximately due to or aggravated by the service-connected PTSD. 

3. Service connection has not been established for a cardiac disability; therefore, the Veteran's claim of secondary service connection for a CNS disability is without legal merit. 

4. VA audiometric testing in September 2013 revealed a 95 decibel puretone threshold average in the right ear and 54 decibel puretone threshold average in the left ear. Speech discrimination was measured at 94 percent in the left ear; speech discrimination testing was not capable in the right ear. 

5. For the entire rating period on appeal, the Veteran has been in receipt of a 10 percent rating for bilateral tinnitus, which is the highest possible schedular rating for this condition; and, as a matter of law, separate 10 percent ratings are not assignable for tinnitus in each ear. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a cardiac disability, claimed as secondary to service-connected PTSD, have not been met. 38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2. The criteria for service connection for a CNS disability, claimed as secondary to a cardiac disability, have not been met. 38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3. The criteria for an increased rating in excess of 20 percent disabling from July 31, 2012, forward, for service-connected bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).

4. The criteria for an increased rating in excess of 10 percent disabling for bilateral tinnitus have not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Regarding claims of service connection, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). The RO issued notice letters to the Veteran in September 2012 and January 2013 that met the VCAA notice requirements.

Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued notice letters to the Veteran in September 2012 and March 2014 that met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service VA and private treatment records, a VA examination report from September 2013, medical opinions from July 2013 and January 2015, records from the Social Security Administration, and the Veteran's statements. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded a VA examination in September 2013, and medical opinions were obtained in July 2013 and January 2015. When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination and medical opinions are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions with sufficient rationale. See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion"). In addition, the VA examiner addressed all the relevant rating criteria for rating hearing loss and tinnitus disabilities, including the functional impact of the Veteran's disabilities upon his occupational and social functioning. 

The Veteran has not been afforded an examination since September 2013; however, a specific assertion of worsening of hearing loss or tinnitus symptoms since the last VA examination was not made. The evidence does not demonstrate worsening since the last VA examination and a new VA examination is not warranted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination). Accordingly, VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). 

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Cardiac Disability

The Veteran contends that his cardiac disability is directly related to his service-connected PTSD. See e.g., October 2012 Statement. Specifically, the Veteran claims that his PTSD caused increased distress and anger, which resulted in the development of his cardiac disability. In a February 2009 rating decision, service connection was granted for PTSD. 

The Board has a duty to consider all theories of entitlement to the benefit sought that are reasonably raised by the record. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000). The Veteran claims service connection for a cardiac disability only as secondary to his service-connected PTSD, and has provided evidence and argument in support of this contention. In contrast, the Veteran has not, at any point during the appeal, claimed that his cardiac disability is directly related to service, secondary to any other service-connected disability, or entitled to any applicable presumptive service connection regulations. See e.g., November 2013 Statement. Likewise, the evidence does not suggest entitlement to service connection based on these alternative theories. Accordingly, the Board will only discuss service connection for a cardiac disability as secondary to PTSD as this is the only theory reasonably raised by the record. 

The Veteran has a current cardiac disability. Private and VA treatment records throughout the appeal period reflect a diagnosis of coronary artery disease (CAD). The Veteran underwent remote coronary artery stenting in May 2003. Various cardiac stress testing during the appeal document irregular heart rhythms, including premature atrial and ventricular contractions; however, repeated electrocardiograms are negative for ischemic changes. 

The preponderance of the evidence is against a finding that the Veteran's cardiac disability is caused or aggravated by his service-connected PTSD and the claim will be denied. 

The record contains electrocardiograms dated in August 1972, September 1974, January 1979, and February 1980 from the Veteran's employer. These records reflect a normal cardiac rhythm. The record also contains several reports from treadmill exercise cardiac stress tests performed between May 1981 and July 1994. These reports reflect a normal heart rate response to exercise with no complaints of angina or other symptoms suggestive of cardiac disease. 

A June 1995 treadmill exercise stress test was the first test stopped early due to symptoms, specifically symptoms of fatigue. The report notes that the Veteran experienced frequent arrhythmias during the stress test, but did not complain of angina. Additional treadmill exercise stress test reports dated in June 1996, August 1997, August 1998, and November 2002 reflect similar findings, specifically cardiac arrhythmias and symptoms of fatigue, but no complaints of angina.

An August 1997 private cardiology treatment record reflects that the Veteran was previously treated for a cardiac arrhythmia. The record notes that the Veteran had a "history of chest pain with a negative [cardiac] stress test" in June 1996. 
A February 2003 private cardiology treatment record reflects that the Veteran presented for examination following an abnormal cardiac stress test provided in the course of his employment. The private clinician noted that the Veteran was examined and treated in the 1990s for cardiac arrhythmia and had a prior history of smoking. Following additional diagnostic testing, the Veteran was diagnosed with CAD and underwent cardiac angioplasty in May 2003. 

Private treatment records throughout the appeal period reflect that the Veteran quit smoking in December 1989. These records reflect that prior to quitting, he smoked between one and two-and-a-half packs per day for between 20 and 30 years. A June 1990 treadmill exercise stress test report, the closest in time to when he quit smoking, notes that the Veteran smoked approximately two-and-a-half packs per day for 28 years. This record also reflects that the Veteran's father had two myocardial infarctions at ages 53 and 65. 

In an October 2012 statement, the Veteran claimed that his cardiac disability was the result of longstanding health issues that stem from his service-connected PTSD. Specifically, the Veteran indicated that his PTSD caused anger, resentment, depression, and a lack of control of his eating and drinking habits, which ultimately led to his cardiac disability. 

In October 2012, the Veteran submitted several internet articles in support of the appeal. These internet articles are entitled "PTSD Often Linked to Early Death," "PTSD Linked to Patient-Reported Cardiovascular Health Status," and "PTSD Linked to Increased Risk of Death, Cardiovascular Disease." In October 2013, the Veteran submitted an internet article entitled "Heart Disease Linked to Vietnam PTSD." In summary, these articles discuss an increased risk of cardiovascular disease in those individuals with PTSD. 

In July 2013, VA medical opinions were obtained regarding the Veteran's cardiac disability. Following a review of the available records, the VA examiner noted a diagnosis of CAD, diagnosed in 2003, and indicated that the Veteran had a measured activity tolerance of 6.6 metabolic equivalents. The VA examiner opined that the Veteran's cardiac disability was not caused by or the result of his service-connected PTSD. The VA examiner indicated that "a review of current medical literature is silent for any mechanism by which PTSD (a mental disorder) may cause or aggravate [CAD] (the result of coronary artery plaque buildup)." Instead, the VA examiner indicated that the Veteran's CAD was the result of "a combination of genetic predisposition, aging, dietary habits, sedentary lifestyle, and obesity."

In January 2015, an addendum medical opinion was obtained in consideration of a research study identified by internet articles submitted by the Veteran. The VA examiner reviewed the research study, but indicated that the study "does not suggest a causal relationship between PTSD and [CAD], nor does it propose or provide any mechanism by which PTSD (a mental disorder) may cause or aggravate [CAD] (the result of coronary artery plaque buildup)." The VA examiner added that "while PTSD may be a risk factor, it is merely one of many, including, but not limited to: age, gender, family history of heart disease, elevated serum cholesterol, hypertension, diabetes, obesity, smoking history, sedentary lifestyle, unhealthy diet, and stress." The VA examiner then reiterated his July 2013 opinion that the Veteran's CAD was not caused or the result of his service-connected PTSD. 

In February 2015, the Veteran submitted two Board decisions regarding other veterans. These Board decisions, dated in May 2005 and April 2009, granted service connection for a cardiovascular disease as secondary to PTSD. In an accompanying statement, the Veteran indicated these prior Board decisions support his claim that PTSD caused his heart disease. 

The preponderance of the evidence is against a finding that the Veteran's cardiac disability was caused or aggravated by his service-connected PTSD. In providing a negative nexus opinion, the July 2013 VA examiner indicated that a review of the current medical literature did not demonstrate any mechanism by which a mental disorder, such as PTSD, could cause or aggravate CAD. The VA examiner indicated that while PTSD maybe a risk factor to the development of CAD, a causal relationship has not been established or even proposed by medical research. Instead, the VA examiner indicated that the Veteran's CAD was likely due to a combination of genetic disposition, aging, dietary habits, sedentary lifestyle, and obesity. 

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer an opinion as to the etiology of his cardiac disability due to the medical complexity of the matter involved. CAD requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and his service-connected PTSD. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The July 2013 VA examination report provides medical opinion evidence that weighs against the Veteran's claim. The opinion is competent and probative evidence. The VA examiner reviewed the claims file and provided a medical opinion supported by well-reasoned rationale. In January 2015, the VA examiner, after reviewing the internet articles submitted by the Veteran, affirmed his opinion that the Veteran's cardiac disability was not caused or aggravated by his PTSD. There are no conflicting competent medical opinions of record.

The Board has also reviewed the internet articles submitted by the Veteran. Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin, 11 Vet. App. 509. However, these articles and treatises tend to be general in nature and to not relate to the specific facts in a given veteran's claim. The internet articles submitted by the Veteran provide general information without a specific connection to the details of the Veteran's disability. Further, while these articles, taken together, highlight that PTSD and heart disease often coincide and that PTSD might be a risk factor for the development of the heart disease, they do not establish a causal relationship between the two conditions. Moreover, the articles are not combined with an opinion of a medical professional. Therefore, this evidence is not material as to the issue of whether the Veteran's cardiac disability is caused or aggravated by his PTSD. 
As indicated above, the Veteran submitted copies of May 2005 and April 2009 Board decisions that granted service connection in other appeals for cardiovascular disease as secondary to PTSD. Prior Board decisions are not precedential or binding on other veterans. See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet.App. 22, 27 (1997), vacated on other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998); Hillyard v. Derwinski, 1 Vet.App. 349, 351 (1999). 

Prior decisions in other appeals "may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law." See 38 C.F.R. § 20.1303 (emphasis added); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) ("The word 'may' clearly connotes discretion") (citing Fogerty v. Fantasy Inc., 510 U.S. 517, 533 (1994)); see also Hudgens v. Gibson, 26 Vet.App. 558, 562 at n.5 (2014) (citing 57 Fed. Reg. 4088, 4103 (Feb. 3, 1992) "[U]niformity will be achieved on important questions through precedent decisions of the United States Court of Veterans Appeals."). Therefore, the Board affords the May 2005 and April 2009 Board decisions no probative weight in the current appeal. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's cardiac disability and his PTSD, the Board finds that the cardiac disability is not caused or aggravated by the service-connected PTSD. See 
38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

CNS Disability

The Veteran contends that his CNS disability is directly related to his claimed cardiac disability. See e.g., January 2013 Report of Contact, February 2013 Statement; January 2015 Statement. In an October 2012 statement, the Veteran indicated that he developed several longstanding health issues that stem from his service-connected PTSD, including mini-strokes resulting in damage to his brain. However, in a January 2013 Report of Contact, the Veteran clarified that he was only claiming service connection for the CNS disability as secondary to the claimed cardiac disability. 

The Board has a duty to consider all theories of entitlement to the benefit sought that are reasonably raised by the record. See Szemraj, 357 F.3d at 1371; see also Schroeder, 212 F.3d 1265. In this regard, the Veteran claims service connection for a residual CNS disability as secondary to the claimed cardiac disability. In contrast, the Veteran has not, at any point during the appeal, claimed that the claimed disability is directly related to service, secondary to any other service-connected disability, or entitled to any applicable presumptive service connection regulations. See e.g., November 2013 Statement. Likewise, the evidence does not suggest entitlement to service connection based on these alternative theories. Accordingly, the Board will only discuss service connection for a CNS disability as secondary to a cardiac disability as this is the only theory reasonably raised by the record. 

The evidence is in relative equipoise as to whether the Veteran has current CNS disability.

A July 2009 private treatment record reflects that the Veteran complained of dizziness of approximately one-month's duration. In addition to the dizziness, the Veteran also reported lightheadedness and memory impairment; the Veteran also indicated a familial history of transient ischemic attacks. The physician diagnosed ataxia and unspecified vertigo. 

A July 2009 private brain magnetic resonance imaging (MRI) report reflects small vessel ischemic disease. The report indicates that "other etiologies are felt to be less likely such as demyelination disorder, migraines, or vasculitis." Private neurological treatment records dated in September 2009 reflect diagnoses of cerebral white matter disease and dizziness of multifactorial origin. See also November 2009 Private Treatment Record. An August 2011 brain MRI report documents white matter signal changes, "probably the sequela of prior microvascular ischemic disease." 

A VA medical opinion was obtained in July 2013. The VA examiner, following review of the available records, indicated that the Veteran did not have, nor ever had, a diagnosed CNS condition. The VA examiner indicated that there is "no diagnosis of stroke/CVA [cerebrovascular accident] in the veteran's VA medical record." The VA examiner added that there is "no objective evidence of stroke/CVA [with] chronic disability." It is unclear, however, whether the VA examiner reviewed private medical records that provide a CNS diagnosis of white matter disease. 

VA medical records through November 2013 do not contain a diagnosis of or treatment for a CNS disability. The record contains private treatment records from the Veteran's general practitioner through December 2012. While these records reflect the Veteran's past diagnostic testing and history of neurologic symptoms including ataxia and vertigo, these records do not reflect current treatment for a CNS disability. Instead, these records reflect that the Veteran was referred for treatment to a private neurologist. However, there is no notation that these symptoms have resolved, which the physician has noted for other conditions. 

In determining whether the Veteran has a current CNS disability, private neurological records provide a diagnosis of white matter disease, which MRI reports indicate was likely due to microvascular ischemia. These records identified symptoms of dizziness and vertigo; however, these records all pre-date the Veteran's claim of service connection. Nevertheless, these notations are sufficiently proximate to the Veteran's claim such as to constitute evidence of a current disability. See Romanowksy v. Shinseki, 26 Vet. App. 289 (2013). Therefore, the Board will resolve reasonable doubt in favor of the Veteran and find that a current CNS disability has been established. 

However, as adjudicated above, the Board is denying service connection for a cardiac disability; therefore, there is no legal basis for granting service connection for a CNS disability on a secondary theory of entitlement. Where service connection for the claimed primary disability has been denied, a veteran cannot establish entitlement to secondary service connection, pursuant to 38 C.F.R. 
§ 3.310(a). Thus, the matter of service connection for a CNS disability as secondary to a cardiac disability is without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Bilateral Hearing Loss

The Veteran contends that his hearing loss results in difficulty understanding other people speak particularly with background noise present. The Veteran filed the instant claim for an increased rating in July 2012; therefore, the relevant temporal focus of the claim begins in July 2011. Effective July 31, 2012, the Veteran's bilateral hearing loss is rated as 20 percent disabling. See 38 C.F.R. § 4.85. 

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the puretone threshold average and controlled speech discrimination (Maryland CNC) testing. Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86, which relate to exceptional patterns of hearing impairment. The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. 
§ 4.85(d). Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. 38 C.F.R. 
§ 4.85(e). 

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(a). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). However, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations. Id. 

A February 2011 private treatment record reflects that the Veteran reported symptoms of "water behind ear drums." His private physician diagnosed right-ear otitis media with partial hearing loss. The Veteran was referred for examination by an otorhinolaryngologist (ENT). Additional private treatment records dated between August 2011 and December 2012 note acute right-ear hearing loss and mild left-ear hearing loss. These private treatment records reference an April 2011 ENT examination. While the results of the April 2011 private ENT examination are outside the relevant appeal period, the Board will include such results for contextual purposes. 

Upon private audiometry testing in April 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
95
100
LEFT
25
10
30
80
90

While the audiogram was represented in graphical form, the Board, as the finder of fact, may interpret a graphical audiogram. See Kelly v. Brown, 7 Vet. App. 471 (1995). The puretone threshold average, after rounding to the nearest whole number, was 75 decibels in the right ear and 53 in the left ear. Speech discrimination testing using the Central Institute of the Deaf (CID) W-22 test revealed speech recognition ability of 84 percent in the right ear and 96 percent in the left ear. The private audiologist did not provide an assessment of the Veteran's functional impairment, but noted that the hearing acuity levels were essentially the same as audiometric testing performed in May 2010. 


Upon private audiometry testing in August 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
95
105
110
LEFT
20
15
30
80
95

See Kelly, 7 Vet. App. 471. The puretone threshold average, after rounding to the nearest whole number, was 100 decibels in the right ear and 55 in the left ear. Speech discrimination testing using the CID W-22 test revealed speech recognition ability of 96 percent in the left ear; however, testing in the right ear could not be completed. The private audiologist did not provide an assessment of the Veteran's functional impairment. The private audiologist noted that the left ear was essentially the same as audiometric testing performed in April 2011, but hearing acuity in the right ear decreased between five and 65 decibels across the tested frequencies. 

In an accompanying treatment record, the private ENT indicated that the Veteran reported acute hearing loss, fluctuating tinnitus, and right ear otalgia. The ENT noted that the Veteran had a similar episode in April 2011, but that his symptoms resolved in the interval following treatment with antibiotic ear drops. The ENT diagnosed severe-to-profound right-ear sensorineural hearing loss and mild-to-severe left-ear sensorineural hearing loss. The ENT noted that "unlike in April, [the Veteran] has developed a severe to profound hearing loss on the right."

An October 2011 VA audiology treatment record reflects that the Veteran was examined for changes to his hearing aids due to a sudden change in his hearing in July 2011. Upon assessment, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
45
85
NT
105+
LEFT
20
15
25
NT
95

While a puretone threshold was not assessed at 3000 Hertz, the puretone threshold average for the tested frequencies, after rounding to the nearest whole number, was 78 decibels in the right ear and 45 in the left ear. Speech discrimination testing was not performed. The VA audiologist indicated that the Veteran demonstrated improvement in his right ear hearing acuity as compared to the August 2011 results. Additional VA audiology treatment records dated in May 2012, July 2012, and December 2013 reflect stable subjective symptoms and no significant change in diagnosis. 

In an October 2012 statement, the Veteran indicated that his hearing loss had worsened within the past year to such a degree that his "right ear has been rendered useless." The Veteran indicated that he was prescribed new hearing aids, but even with his hearing aids, he has difficulty interacting with others in social settings, particularly in a crowded environment. The Veteran added that he "can no longer attempt to work in a sensitive environment for fear of not knowing what is being said" to him. 

In a February 2013 statement, the Veteran indicated that his hearing loss escalated during 2011 and 2012, resulting in complete hearing loss in the right ear. The Veteran further indicated that his increase in hearing loss has led to increased difficulty interacting with others in social situations, resulting in increased distress, embarrassment, and a desire to socially isolate himself. 

Upon VA audiological examination in September 2013, the Veteran reported that his hearing loss caused difficulty understanding speech, resulting in difficulty interacting with other people. Upon audiometry testing, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
80
95
LEFT
85
80
90
105
105+

On its face, the audiometric test results reflect a greater degree of hearing loss in the left ear. However, in reading the entire VA examination report, and in consideration of additional evidence, it appears the VA examiner simply transposed the puretone threshold measurements for each ear. Therefore, clarification regarding these results is not needed. 

After correcting the typographical error, the puretone threshold average, after rounding to the nearest whole number, was 95 decibels in the right ear and 54 in the left ear. Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 94 percent in the left ear; however, testing in the right ear could not be performed. These audiometric findings represent an exceptional pattern of hearing impairment in the right ear; therefore, the right ear is to evaluated using both Table VI and Table VIa. However, without a speech discrimination score for the right ear, application to Table VI is not possible. As applied to Table VIa, the results yield a Roman numeral designation of IX for the right ear. Regarding the results from the left ear, as applied to Table VI, the results yield a Roman numeral designation of I. The Roman numeral designation for the right ear (IX) along with the Roman numeral designation for the left ear (I), entered into Table VII produce a zero percent disability rating for hearing impairment. 

The preponderance of the evidence is against a finding of entitlement to a disability rating in excess of 20 percent for bilateral hearing loss. Audiometric testing results from the VA examination are probative and appear valid for rating purposes. The VA examination audiometric results are the only audiometric results during the appeal period that conform to the requirements outlined by 38 C.F.R. § 4.85. The audiometric results documented by VA audiologists in the course of treatment and provision of hearing aids do not include speech discriminations scores. While the private audiological results include speech discrimination scores, the private clinicians used the CID W-22 test, not the Maryland CNC test as required by 38 C.F.R. § 4.85. Accordingly, the VA examination results are the only results that may be used for determination of the proper disability rating. While additional audiological results cannot be used for rating purposes, these results are similar in severity to the results documented in the VA examination report, thus increasing the apparent validity and probative value of the VA examination results as an accurate assessment of the Veteran's hearing loss disability. The results of the VA examination reflect that the severity of the Veteran's bilateral hearing loss does not warrant a disability rating in excess of 20 percent. 

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty understanding other people with background noise present. However, disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. at 349. Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological examinations of record. Mechanical application of the Rating Schedule to the audiometric findings does not establish entitlement to a disability rating in excess of 20 percent. 

The preponderance of the evidence is against the appeal for a disability rating in excess of 20 percent for bilateral hearing loss for any period on appeal and the claim must be denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Bilateral Tinnitus

The Veteran contends that his tinnitus results in difficulty understanding other people speak particularly with background noise present, and interferes with his sleeping. The Veteran's bilateral tinnitus is rated as 10 percent disabling. See 38 C.F.R. § 4.87, Diagnostic Code 6260. The Veteran contends that he is entitled to separate 10 percent disability ratings for tinnitus in each ear. See June 2015 VA Form 9. 

Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus. 38 C.F.R. § 4.87. Note (2) further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations. Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that VA's interpretation is entitled to deference. 

For the entire rating period on appeal, the Veteran's bilateral tinnitus has been rated at the maximum 10 percent rating under the criteria found at 38 C.F.R. § 4.87, Diagnostic Code 6260. No other diagnostic code or rating would be appropriate in the evaluation of the Veteran's tinnitus disability. See Copeland v. McDonald, 27 Vet. App. 333 (2015) (holding that when a diagnosed condition is specifically listed in the Rating Schedule, rating by analogy is inappropriate); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993). 

Given the above, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for bilateral tinnitus; therefore, the Veteran's claim for an increased rating in excess of 10 percent disabling for bilateral tinnitus must be denied. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2). As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law. See Sabonis, 6 Vet. App. at 430.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 


The Board has considered the Veteran's complaints of difficulty hearing other people, particularly with background noise present. The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes an inability to understand certain words in conversation. The functional limitations imposed by the Veteran's hearing loss and tinnitus are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss and tinnitus on his daily life. See Martinak, 21 Vet. App. at 455. The Veteran has also described various psychological symptoms (distress and social isolation) to his hearing loss disability and sleep disturbances to his tinnitus disability. To the extent that these symptoms are attributable to his hearing loss and tinnitus disabilities, these symptoms are already considered in conjunction with his service-connected psychiatric disability; therefore, any consideration in conjunction with his hearing loss and tinnitus disabilities would constitute pyramiding. See 38 C.F.R. § 4.14. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). As such, and in the absence of exceptional factors associated with the Veteran's hearing loss and tinnitus disabilities, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Service connection for a cardiac disability as secondary to service-connected PTSD is denied. 

Service connection for a residual CNS disability as secondary to a cardiac disability is denied. 

Entitlement to an increased rating in excess of 20 percent disabling from July 31, 2012, forward, for bilateral hearing loss is denied. 

Entitlement to an increased rating in excess of 10 percent disabling for bilateral tinnitus is denied. 

REMAND

Regarding the claim of secondary service connection for hypertension, a VA medical opinion was obtained in July 2013. Following a review of the evidence, the VA examiner indicated that the Veteran's private medical records were silent for a diagnosis of or treatment for hypertension; accordingly, the VA examiner did not provide a medical opinion. Despite the VA examiner's finding, private medical records do in fact note a diagnosis of hypertension. Therefore, a new medical opinion is needed. 

Regarding the claim for an increased rating for PTSD, the Veteran underwent a VA examination in July 2010. According to the VA examiner, while the Veteran initially consented to the examination, once the examination began, he became uncooperative, argumentative, and confrontational. As a result, the VA examiner indicated that "this examination produced no [] constructive information that would allow [her] to assess [the Veteran's] current status." Therefore, this examination is insufficient for adjudication purposes. As more recent communication reflects that the Veteran is willing to participate in a VA examination, another VA examination should be provided. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's hypertension. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinion:

Is the Veteran's hypertension caused or aggravated by the service-connected PTSD?

If the opinion is that the Veteran's hypertension was aggravated by the service-connected PTSD, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The VA examiner is advised that the evidence establishes the Veteran was prescribed an anti-hypertensive medication prior to an initial diagnosis of hypertension as treatment for a cardiac arrhythmia. Therefore, if appropriate, the VA examiner should comment on such fact in rendering the requested opinion. 

Also, the examiner must review the record in conjunction with rendering the requested opinions. The VA examiner's attention is drawn to the following:

*Private electrocardiograms dated in August 1972, September 1974, January 1979, and February 1980 that reflect normal blood pressure readings. 

*Private treadmill exercise stress test reports dated between May 1981 and November 2002 that reflect a normal blood pressure response to exercise. 

*A June 1995 private treadmill exercise stress test report that reflects the Veteran was taking atenolol for premature ventricular contractions. 

*Private cardiology treatment records dated as early as August 1997 that reflect the Veteran was taking atenolol, but do not include a diagnosis of hypertension. 

*Private treatment records dated between January 2004 and December 2012 that reflect a diagnosis of hypertension. 

*Private treatment records that reflect the Veteran's family history of cardiovascular disease and smoking history. These records indicate that prior to quitting smoking in 1989, the Veteran smoked between one and two-and-a-half packs per day for between 20 and 30 years. 

*Several statements from the Veteran in which he contends that his PTSD results in symptoms of anger, stress, depression, and a lack of control of his eating and drinking habits. The Veteran contends that these symptoms resulted in his hypertension. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the PTSD. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria. A rationale should be given for all opinions and conclusions rendered. 

5. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


